Worden, C. J.
At the June term of the court below, for the year 1874, it was decreed by the court that said administrator be cited to make and file his report on the first day of the next term of the court, exhibiting the condition of the estate in his hands. A citation was accordingly issued, and served on him. No report, however, seems to have been made at the next term, held in September of that year, but it was then ordered that the *416administrator make Ms final settlement of the estate by the next following term of the court, or appear and show cause wby settlement thereof could not be made; and it was further ordered, that, in default thereof, said administrator be removed.
At the next following term, the record recites that the administrator appeared and filed his affidavit for a postponement of final settlement; but the court deeming the affidavit insufficient, as we suppose, ordered “ That said administrator be and is hereby removed from his trust as such administrator, and that he forthwith account for and pay into court the assets of said estate, in his hands.”
From the above order the administrator has appealed to this court, but as no exception whatever was taken to the order in the court below, he must be deemed to have acquiesced in it.
The judgment below is affirmed, at appellant’s costs.
Petition for a rehearing overruled at the May term, 1877.